Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the applicant’s response dated 2/4/2022 to an election that was mailed on 12/16/2021.

Applicant’s election without traverse of Groups II and III in the reply filed on 1/4/2022 is acknowledged.

	The status of the claims is as follows:


	The applicant’s information disclosure statements dated 5/8/2020 and 10/28/2020 have been considered and copies have been inserted into the file.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motorized drive that opens/closes a wing being a “swing shutter”, a wall”, “a sliding partition” “or other sliding partition” as recited in claim 1, lines 2-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The disclosure is objected to because of the following informalities: referring to a claim(s) (as recited on page 5, line 1 of the specification) fails to properly describe an invention.  
Appropriate correction is required.

OBJECTIONS:
In claim 3, line 2, what does “itself” refer to?
In claim 3, line 4, which axis is “this axis”?
In claim 4, line 7, it appears that “this” should be –the--.
In claim 15, line 2, what does “its” refer to?
In claim 15, line 3, it appears that “the” (first occurrence) should be –a--.
In claim 16, line 2, what does “its” refer to?
In claim 16, line 3, it appears that “the” (first occurrence) should be –a--.
In claim 18, line 2, it appears that “the” (second occurrence) should be –a--.
In claim 19, line 3, it appears “the” (first occurrence) should be –a--.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 2-3, the applicant recites “at least one of a door, a main door, gate, or swing shutter, a wall, or sliding partition or other sliding wing”.  All of this phraseology is not understood by the Examiner.  What is the different between a door and a main door?  How are these specifically defined and differentiated between one another?  Is the applicant suggesting that “a gate” is equivalent to a door? Or main door?  Exactly what is “a swing shutter”  How can a “wall” be movable per se?  A sliding partition is well known yet the applicant’ has failed to show anything that resembles a partition, much less a partition that slides, thus, what is the applicant trying to claim?  Lastly, exactly what is “or other sliding wing”.  Exactly what is a “other sliding wing”?       In claim 1, lines 4-5, the phraseology “the motor can operate the window opening and/or closing the same” is not readily understood by the Examiner.  Exactly what does “the same” mean?  Although there is a lack of antecedent basis for “the same”, the Examiner has no idea what “the same” means.  The same as what?  Clarification is respectively requested. 
In claim 3, lines 3-4, the phraseology “has a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 4, lines 3-4, the phraseology “a pitch profile having substantially the same shape even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 5, lines 2-3, the phraseology “a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 6, lines 2-3, the phraseology “a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.
In claim 7, lines 2-3, the phraseology “a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.

In claim 7, line 4, and claim 8, line 4, the applicant recites “a fifth axis”.  Is this the same one that is recited in claim 4?  If so, then proper antecedent basis should apply and if not, then the applicant should clearly distinguish the different axis per se.
In claim 8, lines 2-3, the phraseology “a pitch profile having substantially the same shape, even if dimensions possibly different” is not readily understood by the Examiner.  Exactly what is the applicant trying to claim?  Clarification is requested.

In claim 18, lines 4-5, the phraseology “for example by pushing it or pulling it longitudinally to itself” is not readily understood by the Examiner.  What does “for example mean”?  What does “it” refer to?  What specifically is meant by “itself”?
In claim 19, line 5, and claim 20, line 5the applicant recites “the second reduction group”.  Is this the same element as recited in claim 19, line 3, and claim 20, line 3 respectively?  If so, then proper antecedent basis should apply.  If not, then the applicant should clearly and positively set forth the different elements.  
Claim 23, int its entirety, is not readily understood by the Examiner.  All of the recitations of the “movable barrier” are already set forth in claim 1, lines 2-3.  Exactly what is the applicant trying to claim?  Clarity is requested.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-2, 9-18, and 21-23 is/are rejected under 35 U.S.C. 102(a) as being anticipated by EP 2933415 A1 to Vogele.
EP 2933415 A1 to Vogele discloses a motorized drive (10) configured to open and/or close a door (14) wherein the motorized drive (specifics shown in Figure 3) comprises a motor (20), a first reduction unit (left side of Figure 3, i.e., elements 70 and 72) through which the motor (20) can operate the wing (14) opening and closing the same, an auxiliary elastic energy motor (i.e., spring, 22), the first reduction unit comprises a first reduction unit having a first toothed profile (72) and a second toothed profile (70) engaging together and having a gear with a variable transmission ratio (see both the shapes of elements 70 and 72) wherein the toothed profiles have a pitch that is substantially non-circular (see shapes of gears) [Claims 1 and 23].
EP 2933415 A1 to Vogele further disclose the elastic energy auxiliary motor (22) having a second reduction unit (30, the right side of drive as seen in Figure 3) having a first (54) and second (44 and 58) toothed profiles which engage together to form a gear which both reduction units configured to be operated both by the electric motor (20) and the auxiliary elastic energy motor (i.e., the spring) [Claim 2].
Wherein the first toothed profile (72) has a pitch profile having a shape that is elliptic shape [Claim 9].
Wherein the first toothed profile (72) substantially acts as a pinion or sprocket (see figure 3) [Claim 10].
Wherein both the first (72) and second (70) toothed profiles form at least one tooth section having a pitch profile which is substantially non-circular (see figure 3) [Claim 11].
Wherein the second toothed profile (70) is substantially a rack (see figure 3) [Claim 12].
Wherein the second toothed profile (70) has a section whose pitch profile has been obtained by imposing the tangency without sliding on the pitch profile of the first toothed profile (72) (the toothed profile of the second toothed profile 70 is greater in a longitudinal direction without sliding with respect to the first toothed profile) [Claim 13].
Wherein the first toothed profile (72) is delimited by a first and second end (as shown in figure 3, the gears are only along a portion of the diameter of element 72 and thus have a first and second end) such that at the mutual contact point the radius progressively increases at the point of mutual contact when moved between the ends (the elliptical shape of the gear provides an increase and decrease of the mutual contact of the gears) [Claim 14].
Wherein the radius of the first toothed profile (72) reaches a minimum value at the “first end” and maximum value at the “second end” (the values will be different due to the elliptical shape and one end will be maximum and the opposite end would be minimum) [Claims 15 and 16].
Wherein the auxiliary motor (22) is driven by a release force of a spring releases a force as stored energy and operates the second toothed profile by pushing or pulling (the rack (28) having the second toothed profile is aligned with the spring 22 to provide a storage of energy when the motor drives the door 14 between positions) [Claims 17 and 18].
Wherein a preload adjustment system (74 and 78) allows for adjusting of the spring (22) and is in the form of a guide pin (both elements 74, slot to adjust, and element 78, having a pin extending at an end of the rack (28) allows for adjustment of the spring (22) load) [Claims 21 and 22].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 3-8, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2933415 A1 to Vogele.
EP 2933415 A1 to Vogele further discloses the first toothed profile (72) having a rotation axis (18) with the pitch profiles being in a plane perpendicular to the rotation axis (18) [as best understood, Claim 3], wherein the second toothed profile (70, and 28) is configured to slide along a fifth axis with respect to the pitch profile with the fifth axis and fourth axis being parallel at a distance [as best understood, Claim 4], and the transfer of mechanical energy (via the spring 22) transfers energy to the wing in two different ratios due to the fact of the shape of the gears and the initial phase and final phase are merely two different phases and are not dependent on an opening or closing position per se. [Claims 19 and 20].  With respect to claims 3-8 (including claims 5-8 which are directed towards “pitch profiles” and as best understood), EP 2933415 A1 to Vogele fails to disclose specific pitch profiles.
It would have been obvious before the effective filing date of the claimed invention to provide pitch profiles to the gears of EP 2933415 A1 to Vogele to be in minimum and maximum range as recited in Table 11C on page 31 of the applicant’s disclosure since pitch profiles are well known in the engineering field of gears and would have been a matter of engineering design to provide gears with the optimal pitch on a gear depending on the circumstance and environment in which the gear is used.  Furthermore, it would have been a matte of design choice to provide any desired pitch to a gear and specifically the gears of EP 2933415 A1 to Vogele since the gears of EP 2933415 A1 to Vogele would operate equally as well when utilizing any desired pitch to maximize the performance of a gear in the desired circumstances.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634